DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
 
The amendments filed on 10/12/2021 have been received, to which the Applicant is thanked. On an interview held on May 26 2021, the Examiner proposed moving the subject matter of claims 2 & 17 into their respective independent claims to place the application to be in a condition for allowance, to which the Applicant did not agree to do. The Examiner still invites the Applicant to consider such amendments in the future, as long as the subject matter continues to remain allowable. 

Additionally, per the Election/Restriction Response made 09/23/2020 of Species I drawn to Figures 1-5 & 8 without traverse (Page 8, Lines 11-13), the Examiner is withdrawing claims 6 & 7, and similarly, 15 & 16 from consideration, as claims 6 & 7 pertain to non-elected species as the Specifications filed 01/17/2019, ¶0050 states details germane to Fig. 9 regarding “When the air damper assembly 10 rotates toward a closed position, as specifically depicted in FIG. 9, fingers 50 and gasket 60 come proximate to the interior wall 4” that reads on claim 7,  and Fig. 10 regarding “The airspace 120 between the fingers 50 permits air to flow through until the air damper 10 rotates into a fully closed position, in which event the fingers 50 (all or at least a portion thereof), can flex so that most of the length, or at least a portion of the flat surface, of the finger 50 contacts the interior wall 4, as shown in FIG. 10” that reads on claim 6. Claim 15 is withdrawn for similar reasons to claim 6, and claim 16 is withdrawn for similar reasons to claim 7.
 
Response to Arguments
 
The arguments have been fully considered, but have not been found to be persuasive. 
 
In response to Applicants argument on page 10 regarding claim 1 and Doering, or Leitner, not disclosing that the projections are flexible,
The examiner respectfully responds not only does the argument surround new amendments to the claim language, which has been addressed in the rejection below, but the Applicant has made the same argument in concurrent office actions regarding Doering and “flexible projections”; see Page 10 of the Applicant Arguments filed 03/16/2021 and see Pages 2-3 of the Final Office action dated 08/11/2021 for the Examiners response. In fact, the Applicant still erroneously uses the same incorrect figures to argue upon, even though the Applicant was corrected in the Response to Arguments portion of the Final Office Action dated 08/11/2021. Regardless, the Examiner has rejected the amended claim language; see rejection of claim 1 below. The Examiner would additionally appreciate the Applicant to focus on new arguments in the future, in the name of furthering prosecution, which, the Examiner would like to reiterate, works in the Applicants favor.

In response to Applicants arguments regarding claims 20 & 21 and Doering not teaching that the projections have the same arrangement as the instant application,
The examiner respectfully responds the Applicant is arguing amended elements of the claim language, which have been addressed in the rejections below of claim 20 and 21.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites the limitation “wherein between the fully closed position and a partially closed position, the plurality of flexible projections flex during rotation of the axle assembly such that a size of one of the plurality of airspaces varies to control a portion of the flow of the fluid through the air duct”, to which upon a review of the Specifications filed 01/17/2019, while the Examiner was able to locate subject matter in ¶0018, Lines 6-9 which states “The method further includes providing an axle assembly fixedly coupled to the damper plate and rotatably coupled to the air duct. Rotation of the axle assembly causes the damper plate to rotate within the air duct between a fully open position and a fully closed position to increase or decrease a flow of fluid through the air duct”; however, the Examiner was unable to locate subject matter that states when the axle assembly rotates, only the plurality of projections flex under the rotative force of the axle assembly, with the disclosure shedding light upon the damper plate is rotated by the axle assembly. The current composition of the claim language elaborates on an arrangement where the plurality of projections are directly being rotated, as opposed to the damper plate.

Claims 20 & 21 are moved out of numerical order to the top, to facilitate their rejection under 102

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doering et al (EP2508815).

Regarding claim 20, Doering (EP2508815) shows a method of providing an air damper assembly for an air duct, the air duct having an interior wall, comprising: providing an airflow member (2, Fig. 12) having a periphery (Fig. 12 – the airflow member comprises of a peripheral area on the outer edges of the airflow member), providing a plurality of projections (5/6, Fig. 12) between the airflow member and the air duct (Fig. 11 – the airflow member is shown attached to the air duct, with the projections between the airflow member and the air duct), the plurality of projections extending from the periphery (Fig. 12) and gradually increasing in length from a minimum to a maximum (see Annotated Figure 1), the length being from the periphery (Fig. 12 - the change in length is relative to the periphery of the airflow member); and providing an axle assembly (Fig. 12 – the axle assembly is the structure located around the axis D) fixedly coupled to the airflow member (Fig. 12) and rotatably coupled to the air duct (Fig. 11) such that rotation of the axle assembly about an axis (D, Fig. 12) causes the airflow member to rotate within the air duct and increase or decrease fluid flow therethrough (¶0001 – the airflow member rotates about the axle assembly, which is used to influence the airflow therehrough); wherein a first projection of the plurality of projections having a length equal to the minimum is disposed adjacent the axis (see Annotated Figure 1).  

    PNG
    media_image1.png
    350
    638
    media_image1.png
    Greyscale

Annotated Figure 1



Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doering et al (EP2508815).

Regarding claim 21, Doering (EP2508815) shows an airflow member for use in an air damper assembly for an air duct, the air damper assembly comprising an axle assembly coupled to the airflow member and configured to cause the airflow member to rotate within the air duct between a fully open position and a fully closed position to increase or decrease a flow of fluid through the air duct (the Examiner is understanding the preceding claim language to be the preamble, which carries no patentable weight), the airflow member (2, Fig. 12) comprising: a plurality of projections (5/6, Fig. 12) spaced at least partially around and extending from a periphery of the airflow member (Fig. 12), the plurality of projections gradually increasing in length from a first minimum to a maximum and gradually decreasing in length from the maximum to a second minimum (see Annotated Figure 2), the length being from the periphery (Fig. 12 - the change in length is relative to the periphery of the airflow member); 54843-3407-3028Atty. Dkt. No.: 49520-273493-US (112444-1096)and wherein the varying length provides greater control and resolution of the flow (Fig. 12 – the Examiner is understanding the limitation to be a statement of intended use, which carries no patentable weight; still, as the Applicant shows a plurality of projections where the length is smaller across the span to achieve the goal of providing greater control and resolution of the flow, as does Doering show the same benefit, with the same structure).


    PNG
    media_image2.png
    350
    638
    media_image2.png
    Greyscale


Annotated Figure 2

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Doering et al (EP2508815), hereinafter referred to as Doering, in view of Kabierschke et al (US 2017/0248237), hereinafter referred to as Kabierschke.

Regarding claim 1, Doering (EP2508815) shows an air damper assembly for an air duct, the air duct having an interior wall, the air damper assembly comprising: an airflow member (2, Fig. 12) having a periphery (Fig. 12 – the periphery of the airflow member 2 is located about the outer edges of the airflow 
However, Doering lacks showing the plurality of flexible projections flex during rotation of the axle assembly.
Kabierschke (US 2017/0248237), a control damper, is in the same field of endeavor as Doering which is a control damper.
	Kabierschke teaches the plurality (16, Fig. 2) of flexible (¶0034, Lines 3-4) projections (18, Fig. 2) flex (¶0034, Lines 3-4) during rotation of the axle assembly (¶0033 – the axle assembly comprises of the shaft 4, which is part of the damper 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Doering to incorporate the teachings of Kabierschke to provide the plurality of flexible projections flex during rotation of the axle assembly, which would provide a control damper capable in minimizing noise during a closing process while simultaneously providing a maximized seal tightness when the control damper is in the closed position (¶0017).

Claims 8, 9, 12, 13, & 22 are rejected under 35 U.S.C. 103 as being unpatentable over Doering et al (EP2508815), hereinafter referred to as Doering, in view of Kabierschke et al (US 2017/0248237), hereinafter referred to as Kabierschke, in further view of MacGibbon et al (US 6,192,992), hereinafter referred to as MacGibbon.

Regarding claim 8, the combination of Doering & Kabierschke shows elements of the claimed invention as stated above in claim 1 including the plurality of flexible projections.
However, the combination of Doering & Kabierschke lacks showing wherein at least a portion of each of the plurality of projections are fabricated from a polymer.  
MacGibbon teaches wherein at least a portion of each of the seals is fabricated from a polymer (Col. 4, Lines 64-67 - the movable plates comprise of Teflon, which is a polymer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Doering & Kabierschke to incorporate the teachings of MacGibbon to provide wherein at least a portion of the plurality of projections are fabricated from a polymer, which would provide a system that is more resistant to corrosive chemicals in the airflow (Col. 3, Lines 56-58).

Regarding claim 9, the combination of Doering & Kabierschke shows elements of the claimed invention as stated above in claim 1 including the plurality of flexible projections.
However, the combination of Doering & Kabierschke lacks showing wherein at least a portion of each of the plurality of projections is fabricated from a metal having a plastic coating.  
	MacGibbon teaches wherein at least a portion of each of the seals is fabricated from a metal having a plastic coating (Col. 4, Lines 64-67 - the movable plates comprise stainless steel with a Teflon coating).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Doering & Kabierschke to incorporate the teachings of MacGibbon to provide wherein at least a portion of the plurality of projections are fabricated 

Regarding claim 12, Doering shows elements of the claimed invention as stated above in claim 1 including the axle assembly.
However, the combination of Doering & Kabierschke lacks showing further comprising a damper control assembly configured to drive rotation of the axle assembly.
MacGibbon teaches a damper control assembly (200, Fig. 3) configured to drive rotation of the damper (14, Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Doering & Kabierschke to incorporate the teachings of MacGibbon to provide a damper control assembly configured to drive rotation of the axle assembly, which would provide a system that is more resistant to corrosive chemicals in the airflow (Col. 3, Lines 56-58).

Regarding claim 13, Doering shows elements of the claimed invention as stated above in claim 12 except wherein the damper control assembly comprises a pressure sensor, a motor, and an actuator.  
	MacGibbon teaches the damper control assembly comprises a pressure sensor (13, Fig. 3), a motor (56, Fig. 3), and an actuator (54, Fig. 3 – The Oxford English Dictionary defines an Actuator as: “A device that causes some other device to move or operate without providing the motive power for it to do so.”. Element 54 is an actuator).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Doering to incorporate the teachings of MacGibbon to provide the damper control assembly comprises a pressure sensor, a motor, and an actuator, which would provide a system that is more resistant to corrosive chemicals in the airflow (Col. 3, Lines 56-58).

Regarding claim 22, the combination of Doering & Kabierschke shows elements of the claimed invention as stated above in claim 1 including the plurality of flexible projections.

MacGibbon teaches wherein at least one projection is made of polymer (Col. 4, Lines 64-67 - the movable plates, which project outwardly from an axis, comprise of Teflon, which is a polymer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Doering & Kabierschke to incorporate the teachings of MacGibbon to provide wherein at least one of the plurality of projections is made of polymer, which would provide a system that is more resistant to corrosive chemicals in the airflow (Col. 3, Lines 56-58).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Doering et al (EP2508815), hereinafter referred to as Doering, in view of Kabierschke et al (US 2017/0248237), hereinafter referred to as Kabierschke, in further view of Zelczer et al (US 5,458,148), hereinafter referred to as Zelczer.

Regarding claim 10, the combination of Doering & Kabierschke shows elements of the claimed invention as stated above in claim 1 including the airflow member.
However, the combination of Doering & Kabierschke lacks showing further comprising: a first damper plate; and a second damper plate coupled to the first damper plate; -3- 4819-7076-8349Atty. Dkt. No.: 49520-273493-US (112444-1096) wherein the airflow member is coupled to at least one of the first damper plate or the second damper plate; and wherein at least a portion of the airflow member is disposed between the first damper plate and the second damper plate.
Zelczer (US 5,458,148), an HVAC damper, is in the same field of endeavor as Doering which is an HVAC damper.
Zelczer teaches further comprising: a first damper plate (Fig. 3 – the first damper plate is located on the left-hand side of the airflow member 62); and a second damper plate (Fig. 3 – the second damper plate is located on the right-hand side of the airflow member 62) coupled to the first damper plate (Fig. 3 – the first and second damper plates are coupled to each other by fasteners 65 and rivets 63); -3-4819-7076-8349Atty. Dkt. No.: 49520-273493-US (112444-1096)wherein the airflow member is coupled to at least one of the first damper plate or the second damper plate (Fig. 7); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Doering & Kabierschke to incorporate the teachings of Zelczer to provide further comprising: a first damper plate; and a second damper plate coupled to the first damper plate;-3- 4819-7076-8349Atty. Dkt. No.: 49520-273493-US (112444-1096)wherein the airflow member is coupled to at least one of the first damper plate or the second damper plate; and wherein at least a portion of the airflow member is disposed between the first damper plate and the second damper plate, which would provide a low pressure fluid operated fluid flow control damper assembly that is lightweight and easy to mount to existing ducts (Col. 1, Lines 5-8).

Claims 14 & 23 are rejected under 35 U.S.C. 103 as being unpatentable over MacGibbon et al (US 6,192,922), hereinafter referred to as MacGibbon, in view of Doering et al (EP2508815), hereinafter referred to as Doering.

Regarding claim 14, MacGibbon (US 6,192,922) shows a method of controlling a flow of fluid through an air duct, the method comprising: receiving a target airflow setpoint (Col. 3, Lines 52-54); receiving an airflow measurement from a pressure sensor (Col. 9, Lines 59-62); generating a command to rotate the airflow member (Col. 10, Lines 23-25 – the rotating plate) to a position setpoint (Col. 10, Lines 39-60 – any number of setpoints can be established to account for variable changes throughout the system) between a fully open position and a fully closed position based at least in part on the target airflow setpoint and the airflow measurement (Col. 10, Lines 44-48), and driving the airflow member to the position setpoint (Col. 10, Lines 44-48).
However, MacGibbon lacks showing an airflow member and an axis, wherein the airflow member has a periphery and a plurality of projections spaced at least partially around and extending from the periphery, the plurality of projections increasing in length from the periphery at increasing distances from the axis.

Doering (EP2508815) teaches an airflow member (2, Fig. 12) and an axis (D, fig. 12), wherein the airflow member has a periphery (Fig. 12 – the periphery of the airflow member 2 is located about the outer edges of the airflow member, where the plurality of projections are located) and a plurality of projections (5/6, Fig. 12) spaced at least partially around and extending from the periphery (Fig. 12), the plurality of projections (6, Fig. 12) increasing in length from the periphery at increasing distances from the axis (Fig. 12 – the plurality of projections 6 have a surface area around the periphery that increases in length the farther that it extends from the axis D). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MacGibbon to incorporate the teachings of Doering to provide an airflow member and an axis, wherein the airflow member has a periphery and a plurality of projections spaced at least partially around and extending from the periphery, the plurality of projections increasing in length from the periphery at increasing distances from the axis, which would provide a device to influence airflow and reduce noise (¶0003).

Regarding claim 23, MacGibbon shows wherein at least the airflow member which comprises of a periphery is made of polymer (Col. 4, Lines 64-67 - the movable plates, or airflow member, project outwardly from an axis, comprise of Teflon, which is a polymer).
However, MacGibbon lacks showing a plurality of projections.
Doering teaches a plurality of projections (5/6, Fig. 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MacGibbon to incorporate the teachings of Doering to provide a plurality of projections, which would which would provide a device to influence airflow and reduce noise (¶0003).

Allowable Subject Matter

Claims 2 & 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L FAULKNER whose telephone number is (469)295-9209. The examiner can normally be reached M-F: 9-7, Every other F: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN L FAULKNER/             Examiner, Art Unit 3762